DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to claims filed on 2/3/2020 where claims 1-21 are pending and ready for Examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
Response to Arguments

Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 

The Examiner acknowledges the applicant’s new claim language does not invoke 35 USC 112(f).

The Examiner has clearly provided prior art detailing the Applicants conventional extraction of media for the purposes of media identification. More importantly the Applicant’s arguments attack Guedalia and/or Chen but f clearly diminishes and/or ignores the teachings of Kawakami and Strater. The Examiner has included a prior art rejection comprising Meyer (US 2005/0091268) which also teaches subject matter in order to contemplate the applicant’s claims and/or limitations. 

The Examiner notes that Guedalia clearly teaches one of the ordinary art a supervisor device (i.e. a streaming monitor) tracks the activities of the device with respect to multimedia. The Applicant’s amended claims merely provide granular detail as to what is being tracked.

Guedalia states:
see e.g. [0040] “ ... the supervisor device 130 may generally observe, monitor, control or otherwise manage ...... support various wired and wireless communication interfaces to observe, monitor, and control ...”
see e.g. [0092] “ ... interactions and usage indicate ... a computer was used to download the pictures from a camera, a certain application was loaded on the computer ...”
see e.g.  [0111] “... the IoT device interactions can be stored in one or more interaction tables at an IoT device and uploaded to  the server  periodically ... or on request ...”




The Applicant alleges the Examiner has taken Office Notice. This is inaccurate. The Examiners’ rationale is clearly based on the teachings of Guedalia. Guedalia states:
see e.g. [0039] “  a supervisor device 130, which may alternatively be referred to as an IoT manager 130 any references to an IoT manager,  group owner, or similar technology  may refer to the supervisor device 130 or another physical or logical component that provides the same or substantially similar functionality”
see e.g. [0040] “ ... the supervisor device 130 may generally observe, monitor, control or otherwise manage ...... support various wired and wireless communication interfaces to observe, monitor, and control ...”
Guedalia teaches the role of a supervisor device and the problem presented by the Applicant’s claims and/or limitation  clearly dictates a problem to be solved which one of the ordinary skill in the art is allowed to solve.



a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396

The Examiner respectfully reminds the Applicant problem solving involves making decisions in order to solve the problem. Hence one of ordinary skill in the art is able the teachings of Guedalia to solve the problem. 

The Examiner rejects the Applicant’s attempts to act as a “Product Manager” and transform one of ordinary skill in the art to an automaton and/or rejects the Applicant’s attempt to prevent one of ordinary skill in the art to reasonably solve a problem based on overwhelming  factual evidence. While “Product Managers’ may implement policies and/or procedures with respect to what can and cannot be solved, KSR does not provide and/or support those type of activities.
The Examiner has provided an excerpt below of the Final Office Action  2/25/2019 which details the Applicant’s introspection scheme.

The Examiner respectfully reminds the Examiner the Applicant that introspection of content streams via  deep packet inspection or image processing algorithms is conventional in the art. The Examiner asserts there are no unpredictable results when parsing, introspecting, or analyzing a content stream which would increase efficiencies of video streaming services.

Singh (US 10,057, 651) teaches the identification of media (i.e. metadata) in a video stream content at a client device (Column 11, Lines 33-42) as illustrated below:


    PNG
    media_image1.png
    266
    635
    media_image1.png
    Greyscale

Besehanic (US 2014/0244828) teaches the identification of media (i.e. metadata) in a video stream content ([0035]) as illustrated below:

    PNG
    media_image2.png
    416
    611
    media_image2.png
    Greyscale


Strater (US 2017/0111244) teaches the identification of media (i.e. metadata) in a video stream content (see e.g. [0052))

The Examiner has reviewed the Applicant’s file wrapper in its entirety and finds no evidence of difficulties in implementing extraction techniques from video streams or unpredictable results at certain boundary conditions of performing the Applicant’s “extraction” of metadata from a video stream.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 8 – 10, 12 - 13, 14 – 17, 19, and 21 are rejected under 35 USC 103 as being anticipated by Guedalia (US 2014/0244834) in view of Chen (US 2008/0270598)
Regarding claim 1, Guedalia discloses an apparatus comprising:
message extractor circuitry  to extract message information from a message obtained from a streaming monitor, the message information including media identification information of media presented in a direct media network and media device information associated with at least one of a streaming client device associated with the direct media network or a media presentation device associated with the direct media network (Guedalia; Guedalia teaches an IoT server is readily able to receive (e.g. a conventional notification or message) from a Group Owner Device (GO) also acting as a supervisory IoT device  information comprising media activity with associated metadata (e.g. media identification type), usage, and/or attributes  with respect to IoT devices operating in a Wi-Fi direct network. The IoT devices comprise a plurality of type of devices including computers, projectors, and/or cameras which are readily able to serve as streaming client device or media presentation device  in a home environment (i.e. media exposure measurement location) ;
see e.g. [0036] “... an IoT server 170 is shown as connected to the Internet 175 ... the group of IoT devices 110 – 120 may be a peer-to-peer (P2P) network ...”
see e.g. [0075] “ ... The P2P group owner may perform certain management functions ... coordinating data transmission between the P2P group owner and P2P clients ...”
see e.g. [0039] “  a supervisor device 130, which may alternatively be referred to as an IoT manager 130 any references to an IoT manager,  group owner, or similar technology  may refer to the supervisor device 130 or another physical or logical component that provides the same or substantially similar functionality”
see e.g. [0040] “ ... the supervisor device 130 may generally observe, monitor, control or otherwise manage ...... support various wired and wireless communication interfaces to observe, monitor, and control ...”
see e.g. [0076] “ ... if two P2P clients within the same P2P group ... desire to exchange information, one of the P2P clients may send the information to the P2P group owner ... the P2P group owner may then relay transmissions to the other P2P client  ...”
see e.g. [0092] “ ... interactions and usage indicate ... a computer was used to download the pictures from a camera, a certain application was loaded on the computer ...”
see e.g. [0096] “ ... a computer ...  to coordinate a lighting effect for a projection screen while separately adjusting a contrast ration of video being streamed to the projector ...”
see e.g.  [0111] “... the IoT device interactions can be stored in one or more interaction tables at an IoT device and uploaded to  the server  periodically ... or on request ...”
see e.g. [0040] “ ... The supervisor device 130 may have a wired or wireless connection to the Internet and optionally to the IoT server ... monitor or manage attributes, activities, or other states ...”
see e.g. [0030]  “ ... the term “Internet of Things (IoT) device ...” is used to refer to any object ... that has an addressable interface ... and can transmit information to one or more user devices over a wired or wireless connection ...” 
see e.g. [0102] “ ...  management entity ... IoT server 170 ...”
see e.g. [0105] “ ... if the IoT devices differs from the management entity, the IoT device can suitably  transmit the attributes  ... to the management device ...”
see e.g. [0076] “  ... two or more devices may form smaller P2P groups and communicate P2P on a wireless local area network (WLAN) using technologies such as Wi-Fi, Bluetooth, or Wi-Fi Direct, or other WLAN technologies  may enable P2P communication between computers, or other suitable communication entities”
The Examiner notes Guedalia places the task of assigning the type of IoT device to one of ordinary skill in the art;
see e.g. [0040] “ ... The supervisor device 130 may be a standalone device or one of the IoT devices ...” )
media device identifier circutry to identify at least one of the streaming client device or the media presentation device based on the media device information (Guedalia;
see e.g. [0088] “ ... the globally unique identifier  that corresponds to the other device or object associated with the interaction ...”;
a media identifier circuitry  to identify the media based on the media identification information (Guedalia; A media identifier is inherently present based on multimedia content  associated with videos and/or pictures adhering to industry formats (e.g. “.jpg”, “.png”, “.mp4”, “.avi”, “mov”) and/or the name associated with the particular media content;
see e.g. [0092] “ ... interactions and usage indicate ... a computer was used to download the pictures from a camera, a certain application was loaded on the computer ...”
see e.g. [0096] “ ... a computer ...  to coordinate a lighting effect for a projection screen while separately adjusting a contrast ration of video to the projector ...”)
a media creditor circuitry to credit the media as having been accessed in response to an identification of  the media (Guedalia; The IoT server records or equivalently credits the usage and activity information detailed above with respect to the videos and pictures (i.e. media device identifier)  being accessed and consumed by the application and/or user associated with a media device identifier in interaction tables of a database;
see e.g.  [0111] “... the IoT device interactions can be stored in one or more interaction tables at an IoT device and uploaded to  the server  periodically ... or on request ...”
see e.g. [0029] “ ... elements of a computing device various actions described herein can be performed by specific circuits ... ASIC ... processor ...”)

Guedalia does not expressly disclose:
	The message generated by the streaming monitor in response to the streaming monitor transmitting the media to the media presentation device after the streaming monitor extracts at least one of the media information or the media device information from the media
However in analogous art Meyer teaches:
the streaming monitor transmitting the media to the media presentation device after the streaming monitor extracts at least one of the media information or the media device information from the media (Meyer; Meyer teaches the extraction of media identification an usage rights with respect to presenting media content;

see e.g. [0116] “ ... player application ... usage rights .. determines playback authorized ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guedalia with Meyer’s  media identification and usage right determination scheme. The motivation being the combined solution provides for providing a prequalification executed by the streaming monitor before delivering content to a media presentation device and provides a higher level of granularity when reporting interaction usage to the IoT server with respect to compliance and usage of media.
The message generated by the streaming monitor in response to the streaming monitor transmitting the media to the media presentation device after the streaming monitor extracts at least one of the media information or the media device information from the media (The combined solution per Meyers provides for the message to be generated based on extracting media information explicitly taught by Meyer)
As evidence of the rationale Chen in analogous art discloses:
media identifier circuitry to identify the media based on the media identification information (Chen; Chen within the same context of activity tracking of devices with respect to the consumption of content teaches a URL (i.e. media identifier)
see e.g. [0112] “ ... the following application events can be tracked during operation of the usage tracking system” 
see e.g. [0113] “User behavior Events … URL activity event …” 
see e.g. [0142] “ During usages tracking one or more tracking logs are created”)
(Chen; Chen teaches usage tracking (i.e. crediting ;
see e.g. [0114] “ Delivery events … presentation delivery event” )
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guedalia with Chen’s URL metadata and associated activity tracking scheme. The motivation being the combined solution provides for increase efficiencies in tracking activities of IoT devices and provides granularity with URL media identification crediting at the IoT server.
The Examiner note the Applicant relies upon “Group Owners” and “Wi-Fi direct” with respect to the limitations above (see e.g. [0026], [0029]) 

Regarding claim 2, Guedalia in view of Meyer and in further view of  Chen disclose the apparatus of claim 1, wherein the message extractor circuitry is to extract at least one of device identification information, device manufacturer information, device operating system information, device type information, or a device media access control (MAC) address from the media device information (Guedalia;
see e.g. [0087] “ ... attributes ... model type ... globally unique identifier ... whether the IoT device is on or off ... idle or active ... available for task execution or busy, or any other suitable information that may relate to the status  associated with the IoT device ...”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guedalia with Chen’s URL metadata and associated activity tracking scheme. The motivation being the combined solution provides for increase efficiencies in tracking activities of IoT devices.
Regarding claim 3,  Guedalia in view of Meyer and in further view of Chen disclose the apparatus of claim 1, wherein the message extractor circuitry is to extract at least one of media metadata or a uniform resource locator from the media identification information (The combined invention per independent claim 1 for a uniform resource locator;
see e.g. Chen,  [0113],  “User behavior Events … URL activity event …” ).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guedalia with Chen’s URL metadata and associated activity tracking scheme. The motivation being the combined solution provides for increase efficiencies in tracking activities of IoT devices.

Regarding claim 5,   Guedalia in view of Meyer and in further view of Chen disclose  the apparatus of claim 1, wherein the media creditor circuitry  is to credit the media with at least one of device identification information, device manufacturer information, device operating system information, device type information, or a device media access control (MAC) address (Guedalia; 
see e.g. [0087] “ ... attributes ... model type ... globally unique identifier ... whether the IoT device is on or off ... idle or active ... available for task execution or busy, or any other suitable information that may relate to the status  associated with the IoT device ...”
see e.g. [0105] “ ... if the IoT devices differs from the management entity, the IoT device can suitably  transmit the attributes  ... to the management device ...”).
Regarding claim 8, claim 8 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 9, claim 9 comprises the same and/or similar subject matter as claim 2 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 10, claim 10 comprises the same and/or similar subject matter as claim 3 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 12, claim 12 comprises the same and/or similar subject matter as claim 5 and is considered an obvious variation; therefore it is rejected under the same rationale.
Claim 13  is rejected under 35 USC 103 as being unpatentable over Guedalia in view of Chen and in further view of Kawaskami (US 2015/0117340)
Regarding claim 13,  Guedalia in view of Chen disclose  the non-transitory computer readable storage medium of claim 8, wherein the direct media network is a first direct media network (Guedalia; see e.g. [0076] “  ... two or more devices may form smaller P2P groups and communicate P2P on a wireless local area network (WLAN) using technologies such as Wi-Fi, Bluetooth, or Wi-Fi Direct, or other WLAN technologies  may enable P2P communication between computers, or other suitable communication entities”), and the instructions, when executed, cause the at least one processor to obtain the message from the streaming monitor operating as a Group Owner of the first direct media network while being connected to a second direct media network as a client device (Guedalia;  see e.g. [0076] “ ... a particular device 520, may belong to multiple P2P groups and may behave either as a P2P group owner or a P2P client in each P2P group ...”see e.g.  [0111] “... the IoT device interactions can be stored in one or more interaction tables at an IoT device and uploaded to the server  periodically ... or on request ...” see e.g. [0039] “  a supervisor device 130, which may alternatively be referred to as an IoT manager 130 any references to an IoT manager,  group owner, or similar technology  may refer to the supervisor device 130 or another physical or logical component that provides the same or substantially similar functionality”), the streaming monitor to generate the message and in response to transmitting the media from the streaming client device to the media presentation device via the first direct media network (Guedalia; Per the rationale in the independent claim the streaming monitor is readily able to report (e.g. message or notification) activity and/or events associated with a particular direct media network; see e.g. [0040] “ ... the supervisor device 130 may generally observe, monitor, control or otherwise manage ...... support various wired and wireless communication interfaces to observe, monitor, and control ...” see e.g.  [0111] “... the IoT device interactions can be stored in one or more interaction tables at an IoT device and uploaded to  the server  periodically ... or on request ...”
see e.g. [0039] “  a supervisor device 130, which may alternatively be referred to as an IoT manager 130 any references to an IoT manager,  group owner, or similar technology  may refer to the supervisor device 130 or another physical or logical component that provides the same or substantially similar functionality”
see e.g. [0076] “ ... if two P2P clients within the same P2P group ... desire to exchange information, one of the P2P clients may send the information to the P2P group owner ... the P2P group owner may then relay transmissions to the other P2P client  ...”)

Regarding claim 14, claim 14 comprises the same and/or similar subject matter as claim 21 and is considered an obvious variation; therefore it is rejected under the same rationale.

Regarding claim 15, claim 15 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 16, claim 16 comprises the same and/or similar subject matter as claim 2 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 17, claim 17 comprises the same and/or similar subject matter as claim 3 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 19, claim 19 comprises the same and/or similar subject matter as claim 5 and is considered an obvious variation; therefore it is rejected under the same rationale.

Regarding claim 21,   Guedalia in view of Meyer and in further view of Chen disclose the method of claim 15, wherein the direct media network is a first direct media network (Guedalia, Guedalia teaches at least two devices may form a direct media network; see e.g. [0076] “  ... ... two or more devices may form smaller P2P groups and communicate P2P on a wireless local area network (WLAN) using technologies such as Wi-Fi, Bluetooth, or Wi-Fi Direct, or other WLAN technologies  may enable P2P communication between computers, or other suitable communication entities”) the streaming client device is a first streaming client device, the media presentation device is a second media presentation device is a first message, and further including (Guedalia;  Guedalia teaches computer (i.e. first streaming client device) streams video to a projector device (i.e. a second media presentation device); see e.g. [0096] “ ... computer ... projection screen ... video being streamed to the projector ...” )
The Examiner notes Guedalia provides other scenarios and/or use cases of a computer providing streaming content to a media presentation device (see e.g. [0092] “ ... interactions and usage indicate ... a computer was used to download the pictures from a camera, a certain application was loaded on the computer ...”):
in response to a second streaming client device transmitting the media to the second media presentation device in a second direct media network (Guedalia; The streaming monitor is readily able to act as a Group Owner to facilitate the delivery of media to another direct media network (i.e. second direct media network; see e.g. [0076] “ ... a particular device 520, may belong to multiple P2P groups and may behave either as a P2P group owner or a P2P client in each P2P group ...”), generating, with the streaming monitor, a second message (Guedalia; The group owner acting as the streaming monitor is readily able to be a manager and/or supervisory device and therefore prepares a message to be sent to the IoT server to record and/or credit the interaction and/or activity; see e.g.  [0111] “... the IoT device interactions can be stored in one or more interaction tables at an IoT device and uploaded to the server  periodically ... or on request ...” see e.g. [0039] “  a supervisor device 130, which may alternatively be referred to as an IoT manager 130 any references to an IoT manager,  group owner, or similar technology  may refer to the supervisor device 130 or another physical or logical component that provides the same or substantially similar functionality”); and
obtaining the second  message from the streaming monitor operating as a Group Owner of the first direct media network while being connected to the second direct media network as a client device (Guedalia; The IoT Server  subsequently receives the message from the streaming monitor operating as Group Owner which is connected to the first and being in the second media network as a client device; see e.g. [0076] “ ... a particular device 520, may belong to multiple P2P groups and may behave either as a P2P group owner or a P2P client in each P2P group ...”).
Claims 4, 11, and 18 are rejected under 35 USC 103 as being unpatentable over  Guedalia in view of Meyer and in further view of Chen and in further view of Shaw (US 9,585,144)
Regarding claim 4, Guedalia in view of Meyer and in further view of Chen disclose the apparatus of claim 1, the data transfer to be between the streaming client device and the media presentation device via the streaming monitor (Guedalia; see e.g. [0046] “ ... an IoT device group 160 is a group of locally connected IoT devices, ... device groups may be connected to  and/or communicate with each other via an IoT SuperAgent 140 ... IoT SuperAgent 140 can manage inter group communication ... although shown a s separate device, the supervisor device 130  an the IOT SuperAgent 140 may be, or reside on the same device (e.g. a standalone device) or an IoT device, such as computer 120  ... the IoT SuperAgent 140 may correspond to or include the functionality of an IoT server ,such as IoT server ...”).
Guedalia does not expressly disclose:
wherein the message extractor circuitry is to extract a bandwidth of data transfer from the message information
However in analogous art Shaw discloses:
(Shaw; Shaw teaches data transfer speed (i.e. bandwidth of data transfer  between devices) in a Wi-Fi direct network is sent remotely from the device; 
see e.g. Column 8, Line 62 – Column 9, Line 20 “ … data transfer speed, the type of data that is transferred (mage, data, video, etc.) … remote from the device … client devices can provide such usage information to the service provider …” see e.g. Column 2,   Lines 44 - 67 
The Examiner notes the monitoring of bandwidth is within the context of Group Owner, Groups, and WiFi direct;
see e.g. Column 10, Lines 7-24; see e.g. Column 7, Lines 28-30, Column 8, Lines 17-22),
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guedalia with Shaw’s measurement reporting system. The motivation being that the combined invention provides service providers with intelligence for providing content to IoT devices.
Regarding claim 11, claim 11 comprises the same and/or similar subject matter as claim 4 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 18, claim 18 comprises the same and/or similar subject matter as claim 4 and is considered an obvious variation; therefore it is rejected under the same rationale.
Claim 6 is rejected under 35 USC 103 as being unpatentable over Guedialia in view of Meyer and in further view of Chen and in further view of Hepper (US 2007/0136384)
Regarding claim 6, Guedalia in view of  Meyer and in further view of Chen disclose  the apparatus of claim 1, wherein the message extractor  circuitry is to assign a first portion of the media identification information in a media source category and a second portion of the media device information in a device type category, and further including a database to store the media source (The combined invention provides for Chen’s URL’s (i.e. to be stored in a database using Guedalia’s specific interaction tables which are readily able to be segmented by category (i.e. media source category) along with Guedalia’s interaction table dedicated to identifiers of the IoT devices (i.e. media device information in a device type category);
see e.g. Guedalia,  [0111] “... interaction tables can be organized by identifiers of the IoT devices ... store an identifier of the user’s IoT device ...
see e.g. Chen, [0113] “User behavior Events … URL activity event …”)
As evidence of categories Hepper discloses:
template categories (Hepper; see e.g. [0090] “ ... template categories ... device properties , type of media data ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guedalia with Hepper’s categories. The motivation being the combined invention provides for increased activities in tracking activity events of IoT devices.


Claim 7 is rejected under 35 USC 103 as being unpatentable over Guedalia in view of Meyer and in further view of Chen and in further view of Conklin (US 2013/0170657)
Regarding claim 7,   Guedalia in view of Meyer and in further view of Chen disclose the apparatus of claim 1, but Guedalia does not expressly disclose further including  reporter circuitry  to generate a media measurement report indicative of exposure of the media to a plurality of devices including the streaming client device and the media presentation device, the media measurement report 
However in analogous art Conklin discloses:
further including reporter circuitry to generate a media measurement report indicative of exposure of the media to a plurality of devices including the streaming client device and the media presentation device, the media measurement report including demographics of panelists associated with at least one of the streaming client device or the media presentation device (Conklin;
see e.g. [0002] “ ... audience measurement of media ... monitoring media exposure of panelists that are statistically selected to represent particular demographic groups. Using various statistical methods, the collected media exposure is processed to determine the size and demographic composition of the audience  ... demographic information is a factor ...”
see e.g. [0026] “ ... activity monitors ... context of panelist audience measurement ... home of the panelist ... enables a determination sates of a media presentation device and/r collection of data being transferred and/or received by the media presentation device ... credit collected data ....”
see e.g. [0038] “ ... media exposure data ... demographic information ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guedalia with Conklin’s monitoring scheme. The motivation being the combined solution provides for increased efficiencies in managing user activity.

Claim 20 is rejected under 35 USC 103 as being unpatentable over Guedalia in view of Meyer and in further view of Chen 
Regarding claim 20, Guedalia in view of Meyer and in further view of  Chen disclose the method of claim 15, wherein the direct media network is a first direct media network, and further including (Guedalia; see e.g. [0076] “  ... a particular device 420 may belong to multiple P2P groups and may behave as either a P2P group owner or a P2P client in each P2P group ... two or more devices may form smaller P2P groups and communicate P2P on a wireless local area network (WLAN) using technologies such as Wi-Fi, Bluetooth, or Wi-Fi Direct, or other WLAN technologies  may enable P2P communication between computers, or other suitable communication entities”):
establishing, with the streaming monitor, the first direct media network by performing a negotiation process with the streaming client device (Guedalia; Guedalia teaches a device may act as a group owner which involves per the Wi-Fi Direct protocol a negotiation process), the streaming monitor to operate as a Group Owner of the first direct media network (Guedalia; The group owner is readily able to be provide manager type tasks as well as distribute media to devices within the group;
see e.g. [0075] “ ... The P2P group owner may perform certain management functions ... coordinating data transmission between the P2P group owner and P2P clients ...”
see e.g. [0076] “ ... if two P2P clients within the same P2P group ... desire to exchange information, one of the P2P clients may send the information to the P2P group owner ... the P2P group owner may then relay transmissions to the other P2P client)), the streaming monitor to connect to a second direct media network as a client device while connected to the first direct media network (Guedalia; Guedalia teaches the group owner may be a client  of another P2P group (i.e. second direct media network)
see e.g. [0076] “ ... a particular device 520 may belong to multiple P2P groups and may behave as either as a P2P group owner or a P2P client in each P2P group ...”); 



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-

/TODD L BARKER/
Primary Examiner, Art Unit 2449